Citation Nr: 1146996	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955, including service in Korea from November 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred acoustic trauma during his active duty service.

2.  The Veteran has been diagnosed with sensorineural hearing loss in his right ear.

3.  The Veteran's right ear hearing loss is unrelated to his in-service acoustic trauma or to any other injury or illness incurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have not been met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in December 2007 notified him of the information and evidence needed to substantiate his claim of service connection for hearing loss.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's June 2008 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  In a December 2007 letter from the National Personnel Records Center, the Veteran was notified that a portion of his service treatment and service personnel records were presumably destroyed in a 1973 fire.  Copies of those records which were salvaged from the fire were associated with the claims file.  Extra copies of those records were also mailed to the Veteran.

Additionally, the Veteran's identified and relevant private and VA treatment records have also been associated with the claims file.  Also, VA examinations were performed in March 2008 and September 2011 to determine the nature and etiology of the Veteran's unilateral right ear hearing loss.  Ultimately, the Board finds that the VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases, such has sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

In his October 2007 informal claim, the Veteran generally asserted entitlement to service connection for hearing loss.  He elaborated, in his October 2008 Notice of Disagreement, that he was exposed to the loud noise of small arms and artillery fire during service in the infantry during the Korean War.  Perhaps in explaining the unilateral nature of his hearing loss, he stated in his June 2009 substantive appeal that he was right-handed, and hence, the guns which he fired were generally held very close to his right ear.

C.  Evidence and Analysis

In addition to the foregoing general principles, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As discussed fully below, the evidence in this case shows that the Veteran's unilateral right ear hearing loss meets this minimum regulatory threshold.  Hence, the question for the Board in this case is whether the Veteran's unilateral right ear hearing loss is etiologically related to in-service acoustic trauma or other injury or illness incurred by the Veteran during service.

In this case, the Veteran's available service personnel records and DD Form 214 reflect that the Veteran did serve in Korea from November 1953 to April 1955.  As previously conceded by the Board in its May 2011 remand, the Veteran's reported in-service acoustic trauma is credible and consistent with the circumstances of his service in Korea.  See 38 U.S.C.A. § 1154(a) (West 2002); Hensley v. Brown, 5 Vet. App. 155 (1993).

Although the Board notes that most of the Veteran's service treatment records appear to have been destroyed by fire, the reports from his March 1953 enlistment examination and his April 1955 separation examination are associated with the claims file.  Audiometric testing was not performed at either examination.  Although whisper voice testing was administered, the results of which indicated normal hearing, the Board notes that whisper voice testing is not recognized as an accurate or reliable form of testing for hearing acuity.  More importantly, however, the Board notes that the April 1955 separation examination report does not reflect any subjective complaints of decreased hearing or other similar complaints.

Post-service treatment records in the claims file indicate that the Veteran first sought evaluation or treatment for hearing loss in February 2006.  At VA treatment on that date, the Veteran reported that he had been experiencing decreased hearing in his right ear since the 1950's.  Interestingly, however, he denied having had any acoustic or physical trauma to his ear.  Audiometric testing of the right ear at that time was interpreted as revealing mild to profound sensorineural hearing loss and included the pure tone results which did meet the threshold criteria for hearing loss under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
60

Speech audiometry testing revealed speech recognition ability of 68 percent in the right ear.

In August 2006, the Veteran returned to the VA facility for an audiological follow-up examination.  Speech recognition testing at that time revealed speech recognition of 64 percent in the left ear.  Overall, audiometric testing was consistent with results from the Veteran's prior February 2006 evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
65
65





Repeated audiometric testing performed in April 2008 revealed slightly shifted pure tone scores:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
75
 
Although repeated audiometric evaluations performed at the VA facility documented the presence of right ear sensorineural hearing loss, the VA medical center treatment records do not express any opinions as to the cause or origin of the Veteran's unilateral right ear hearing loss.

In March 2008, the Veteran was afforded a fee-based audiology examination to determine the nature and etiology of his right ear hearing loss.  At that time, the Veteran reported active duty service in Korea that is consistent with his assertions outlined above.  Contrary to assertions made at his initial February 2006 VA medical center treatment, however, he stated that he first noticed his hearing loss in the 1970's and had been told 30 years ago (in approximately 1978) that he had a 40 percent decrease in hearing in his right ear.  The Veteran also reported for the first time that he had worked as an automotive technician after his separation from service.  According to the Veteran, hearing protection was not provided in his post-service employment.  Recreational noise exposure was denied by the Veteran.  On examination, the Veteran demonstrated 72 percent speech recognition ability in his right ear.  Audiometric testing continued to reveal elevated pure tone thresholds in the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
60
75

In the March 2008 report, the fee-based examiner apparently determined that the Veteran's right ear hearing loss was not likely to have been caused by an injury or illness incurred during the Veteran's active duty service.  Nonetheless, the Board notes that no explanation or rationale was offered by the fee-based examiner in support of her negative nexus opinion.  Additionally, the Board notes that the Veteran's claims file was never provided to the fee-based examiner and that she was instructed to proceed with her examination without the benefit of a review of the claims file.

In November 2008, the Veteran received a private hearing evaluation at Wilmington Ear, Nose, and Throat Associates.  At that time, the Veteran reported again that he began experiencing right ear hearing loss during his period of service in Korea.  Although specific audiometric findings are not expressed in the November 2008 record, it does reflect a diagnosis of moderate sloping severe to profound sensorineural hearing loss in the right ear which was determined to be more likely than not a result of noise exposure during the Veteran's active duty service.  Interestingly, the Board notes that no rationale or explanation is provided for the favorable nexus opinion given; moreover, there is no indication in the record that the opining physician was aware of the Veteran's post-service exposure to loud noise or to the various inconsistencies in the Veteran's reported onset of hearing loss.

In October 2009, the Veteran returned to Wilmington Ear, Nose, and Throat Associates for an audiometric follow-up.  Speech recognition testing revealed speech recognition ability in the right ear of only 52 percent, although it is unclear from the record as to which methods were used to test the Veteran's speech recognition.  Measured pure tone thresholds were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
80
90

Due to the apparent deficiencies in the Veteran's previous March 2008 fee-based audiometric examination, the Veteran was afforded a new VA examination in September 2011.  Audiometric pure tone results at that time included:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
70
60
65
70

Speech audiometry testing revealed speech recognition ability of 68 percent in the right ear.  Although the Veteran was diagnosed with sensorineural hearing loss in the right ear, the examiner opined that the Veteran's sensorineural hearing loss was not at least as likely as not caused by or a result of an event during the Veteran's active duty service.

In explaining the expressed opinion, the examiner first acknowledged that although whisper tests administered at the Veteran's enlistment and separation examinations were indicative of normal hearing, whisper tests are not a standardized test and are therefore not a true representation of the Veteran's hearing.  Upon review of the claims file, the examiner correctly noted that VA treatment records as early as February 2006 documented normal hearing in the left ear and mild to severe sensorineural hearing loss in the right ear.  In studying the right ear hearing loss demonstrated in the right ear, the examiner stated that the Veteran's right ear hearing loss was not typical of noise-induced hearing loss as the loss was not confined to the high frequencies.  Also, the examiner noted, noise-induced hearing loss is typically bilateral, even though the extent of hearing loss may be different in each ear.  The examiner also observed that when the Veteran was asked at the VA examination how long he had been experiencing his hearing loss; the Veteran responded that he did not know.  Finally, the examiner also noted that the Veteran had given contradictory previous statements as to the onset and duration of his hearing loss.  Apparently based upon the foregoing, the examiner determined that it was not at least as likely as not that the Veteran's current unilateral right ear hearing loss was related to in-service acoustic trauma or other in-service injury or illness.

Based upon the foregoing evidence, the Board finds that the weight of the evidence is against a finding of an etiological relationship between the Veteran's diagnosed unilateral right ear sensorineural hearing loss and his active duty service.

In weighing contrary medical evidence, the Board acknowledges that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board points out, however, that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

In this case, the Board finds that the etiology opinion expressed in the September 2011 VA examination report is due greater probative weight than that expressed in the November 2008 private record from Wilmington Ear, Nose, and Throat Associates.  In this regard, the Board notes that the November 2008 opinion is not supported by any rationale or explanation as to why the private physician believes that the Veteran's right ear hearing loss is related to his in-service noise exposure.  To the extent that the November 2008 private opinion appears to be based upon the Veteran's reported onset of hearing loss during his service in Korea, the Board notes that the Veteran's statement in that regard is contradicted by his own prior statement that he first noticed hearing loss in the 1970's, as stated at his March 2008 fee-based examination.  Moreover, and as discussed by the Board above, the Veteran's separation examination report makes no mention of any reported decrease in hearing and therefore appears to contradict the Veteran's assertion of onset of hearing loss during service.  Certainly, these inconsistencies in the Veteran's reported medical history are not addressed by the Veteran's private physician in the November 2008 report.  As such, the probative weight of the November 2008 private nexus opinion is compromised.

By contrast, the negative nexus opinion provided in the September 2011 VA examination report is supported by a complete review of the claims file and an accurate understanding of the Veteran's complete medical history.  In this regard, the examiner points out the various inconsistencies in the Veteran's reported onset and duration of right ear hearing loss, and in fact, appears to be a factor in the VA examiner's final opinion.  Moreover, the VA examiner's negative opinion is supported by specific subjective findings from the examination and citation to supporting medical principles.  For example, the VA examiner noted that although the Veteran's audiometric results were indicative of diminished hearing in the right ear, she also noted that the pattern of increased pure tone scores was not typical of a noise-induced hearing loss disorder.  Under the circumstances, the Board assigns full probative weight to the opinion expressed in the September 2011 VA examination report.

In addressing lay evidence, the Board notes that as a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  In this case, the Veteran has not been shown to have received any medical training or experience.  Accordingly, he is not competent to render a probative opinion as to the etiology of his right ear hearing loss. 

In view of the foregoing legal authorities, the Veteran is certainly competent to offer statements as to the onset and duration of his right ear hearing loss.  As such, he is competent to assert that his right ear hearing loss began during his active duty service in Korea and has continued to this day.  As noted above, however, the Board must also assess the credibility of the Veteran's assertions in that regard.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

As noted above, the Veteran's assertions of onset of right ear hearing loss during service in Korea and of subsequent continuity are contradicted by various inconsistent statements in the record.  At his March 2008 fee-based examination, the Veteran reported that he first noticed his hearing loss in the 1970's, more than 20 years after his separation from service.  Later, at his September 2011 VA examination, the Veteran acknowledged that he did not know when his right ear hearing loss began.  Given these inconsistencies, the Board finds that the credibility of the Veteran's assertions of onset during service is diminished.

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for unilateral right ear hearing loss.  Accordingly, this claim must be denied.  In reaching this determination, the Board is cognizant that in the absence of the Veteran's complete service records, it is under a heightened obligation to explain its findings and conclusions and to consider carefully the "benefit-of-the-doubt rule."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Under the "benefit of the doubt rule," where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving that issue is given to the claimant. Hatlestad v. Derwinski, 1 Vet. App. 164, 170 (1991).  Nonetheless, as the preponderance of the evidence is against the Veteran's claim for service connection, the "benefit of the doubt rule" is not for application here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


